            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 1 of 16




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      NORTHERN DIVISION

BILLY RAY KENDRICK, Husband
AND NITA KENDRICK, Wife                                                                              PLAINTIFFS

v.                                         Case No: 3:19-cv-00014-LPR

WRIGHT MEDICAL TECHNOLOGY, INC.
AND JOHN DOES, Nos. 1–5                                                                            DEFENDANTS

                                                       ORDER

          Pending before the Court is a Motion for Summary Judgment by Defendant Wright

Medical Technology, Inc.1 Plaintiffs Billy Ray Kendrick and Nita Kendrick sued Wright under

theories of negligence, strict liability, and breach of warranty. 2 Plaintiffs’ claims center around a

Wright-manufactured knee replacement device that was implanted into Mr. Kendrick and

subsequently failed.3 Wright moves for summary judgment on all claims.4 For the reasons

discussed below, the Court grants Wright’s Motion.


                                                  I. Background5

          Viewed in the light most favorable to Mr. Kendrick, the record reveals the following.

Wright received FDA clearance for a total knee arthroplasty system branded as the Evolution

Medial-Pivot Knee System (hereinafter called the “Knee System”) in 2010 and began marketing


1
     Def.’s Mot. for Summ. J. (Doc. 28).
2
     Pls.’ Compl. (Doc. 2) ¶¶ 12, 15; Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 13. Plaintiffs brought suit in the
     Circuit Court for the Chicksawba District, Mississippi County, Arkansas. Pls.’ Compl. (Doc. 2). Wright removed
     the suit to this Court pursuant to 28 U.S.C. § 1332. Def.’s Notice of Removal (Doc. 1). Ms. Kendrick has a claim
     for loss of consortium. Her claim is derivative of Mr. Kendrick’s claims.
3
     Pls.’ Compl. (Doc. 2) ¶¶11–17.
4
     Def.’s Mot. for Summ. J. (Doc. 28) at 2–3.
5
    On summary judgment, the Court recites the genuinely disputed facts in a light most favorable to the Plaintiffs,
    including giving the Plaintiffs all reasonable inferences from the facts. The Court considers the most pro-plaintiff
    version of the record that a rational juror could conclude occurred. Accordingly, the Court’s factual recitation is
    only good for the summary judgment motion.
                Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 2 of 16




it that same year.6 Wright manufactured the Knee System.7 The Knee System is a prescription

orthopedic joint prosthesis used for total knee replacement surgeries.8 The Knee System comprises

femoral, tibial, and patellar components as well as a tibial insert.9 Implantation of the Knee System

involves the use of cement.10

           In the ten years the Knee System has been in use, Wright is aware of only two instances

when femoral components of the Knee System fractured postoperatively.11 Mr. Kendrick’s lawsuit

involves one of the two instances.12 According to Wright, two femoral component failures equates

to an incidence rate of approximately 0.003%.13 Mr. Kendrick has not identified any other

instances of failure of the Knee System.

           The specific Knee System at issue here was manufactured in 2010.14 On September 21,

2011, Mr. Kendrick underwent a knee replacement surgery.15 During the surgery, Mr. Kendrick’s

orthopedic surgeon, Dr. Ball, implanted the Knee System into Mr. Kendrick’s right leg.16

Approximately four years later, Mr. Kendrick began experiencing pain in his right knee.17 As a

result, medical providers X-rayed Mr. Kendrick’s right knee.18 Dr. Ball reviewed the X-rays,


6
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 3.
7
     Id. ¶ 1.
8
     Id. ¶ 1.
9
     Id. ¶ 2.
10
     Id.
11
     Id. ¶ 5. “In 2013, Wright sold the division of its orthopedic implant manufacturing business responsible for the
     development and manufacture of the Knee System to MicroPort Scientific,” which sells the Knee System to this
     day. Id. ¶ 4.
12
     Id. ¶ 5.
13
     Id.
14
     Id. ¶ 6.
15
     Id. ¶ 9.
16
     Id. ¶¶ 1, 9.
17
     Ex. 4 to Pls.’ Br. in Opp’n to Def.’s Mot. for Summ. J. (Doc. 37-4) at 90:5–13.
18
     Id. at 90:14–18.

                                                           2
            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 3 of 16




which revealed the presence of a metal foreign body in the joint space.19 On September 23, 2015,

Dr. Ball performed a revision (a “‘redo’ joint replacement”) on Mr. Kendrick, at which time Dr.

Ball explanted the Wright Knee System and implanted a system manufactured by another

company.20

           During the revision, Dr. Ball “noted that the femoral component [of the Knee System] had

broken, and further noted there was osteolysis behind the femoral component, which he described

as ‘an absence of bone behind the flange.’”21 Dr. Ball further “described the amount of bone loss

as ‘substantial … probably half an inch [in] thickness and an inch deep … [i]t was big … something

you could stick your finger in.’”22 Dr. Ball’s testimony also revealed that the osteolysis behind

the “femoral component would explain the breakage of the femoral component.”23 Finally, Dr.

Ball testified that “this type of failure can occur without there being a defect in the product, and

that ‘this is exactly the sort of circumstance that could lead to a broken implant without a defect.’”24

           Wright presents evidence from multiple experts. Jorge Ochoa, Ph.D, a failure analysis

expert, inspected the explanted components of the Knee System and reported his findings to

Wright.25 Mr. Ochoa states that the inspected components “met all manufacturing specifications,

and passed all quality and manufacturing control inspections before leaving Wright’s control.”26



19
     Id.
20
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 11. Ex. D to Mooney Decl. (Doc. 31) at 121.
21
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 12.
22
     Id.
23
     Id.
24
     Id. Dr. Ball testified in his capacity as Mr. Kendrick’s treating physician. Ex. 4 to Pls.’ Br. in Opp’n to Def.’s
     Mot. for Summ. J. (Doc. 37-4) at 13:24–14:18. As of the date of his deposition, Dr. Ball had only had one femoral
     component break: Mr. Kendrick’s. Id. at 29:14–18.
25
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 6. Plaintiffs have not questioned whether Dr. Ochoa is a qualified
     expert. Indeed, Plaintiffs have not raised any Daubert challenges with respect to any experts that Wright proffers
     in this litigation.
26
     Id.

                                                           3
             Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 4 of 16




Mr. Ochoa concluded that the subject Knee System components “were not designed or

manufactured in a defective manner.”27 In addition to the expert report from Mr. Ochoa, Wright

provided expert reports from Dr. Paul Edwards, an orthopedic surgeon, and Dr. David Feigal, an

FDA and regulatory expert.28 Wright’s three expert opinions, “[t]aken in the aggregate, . . . opined

that the subject Knee System did not contain any defect whatsoever.”29 Wright’s experts also

concluded that the “most likely cause of the breakage was osteolysis,” which led “to [a] lack of

support behind the femoral component [] and subsequent fatigue failure.”30

           Mr. Kendrick’s expert, Dr. Carl McMillin, testified that he has not seen anything to indicate

that the subject Knee System “was manufactured outside of the specification.”31 Dr. McMillin

also admitted that, in his opinion, “there is no design defect with regard to the implant that was

placed in Mr. Kendrick.”32 Dr. McMillin’s expert report states that “[t]he probable causes of loss

of bone structure and support leading to fatigue cracking and eventual failure of the femoral

component are stress shielding of the underlying bone by the implant coupled with osteolysis.”33

Dr. McMillin also testified that “there’s nothing wrong or defective about the Wright knee implant

to the extent Mr. Kendrick had resulting osteolysis.”34 Dr. McMillin agreed that “the fact that a

medical device fails is not indicative that it was defective.”35




27
     Ex. B to Mooney Decl. (Doc. 31) at 86.
28
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 14; Ex. C to Mooney Decl. (Doc. 31) at 89; Ex. D to Mooney Decl.
     (Doc. 31) at 121.
29
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 14.
30
     Id.
31
     Ex. J to Mooney Decl. (Doc. 31) at 200.
32
     Id.
33
     Ex. H to Mooney Decl. (Doc 31) at 163.
34
     Ex. J to Mooney Decl. (Doc 31) at 199.
35
     Id. at 194.

                                                         4
            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 5 of 16




           The parties agree that osteolysis caused the femoral component to undergo a fatigue

fracture.36 Osteolysis is a phenomenon that “causes ‘empty spaces’ or ‘voids’ at the bone-implant

interface . . . .”37 Dr. Edwards opines that “poor cement penetration/interdigitation in the

cancellous bone along the posterior femoral cuts and posterior condyles of the total knee implant

led to early loosening/failure of the implants.”38 Dr. Edwards also states that poor cement

penetration caused the cement around Mr. Kendrick’s implant to crack, which led to the

accumulation of cement debris in and around Mr. Kendrick’s implant.39 The cement debris, in

turn, “caused a massive amount of polyethylene wear and subsequent massive osteolysis with

significant resorption of the bone around the posterior condyles of the implant.”40 Finally, the

“[f]atigue fracture [of the Knee System] occurred along the femoral implant condyles as a result

of the unsupported implant.”41 Mr. Kendrick has not presented any evidence refuting Dr. Edwards’

explanation for the loss of bone support beneath the Knee System. And, as mentioned above, the

parties agree that the loss of bone support caused the femoral component to fail.

           Wright included “Instructions for Use” (“IFU”) in the subject Knee System packaging.42

Neither Wright nor Dr. Ball provided the IFU to Mr. Kendrick.43 The IFU “contained warnings to

the implanting physicians and were in effect as of the date of Mr. Kendrick’s . . . surgery.” 44



36
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 14; Br. in Opp’n to Def.’s Mot. for Summ. J. (Doc. 37) at 3.
37
     Ex. D to Mooney Decl. (Doc 31) at 130.
38
     Id.; see also Br. in Opp’n to Def.’s Mot. for Summ. J. (Doc. 37) at 3.
39
     Ex. D to Mooney Decl. (Doc 31) at 130.
40
     Id. Dr. Ball explains that “when the bone reabsorbs, particularly in regard to an implant, if it reabsorbs from the
     surface of the implant, then that means that the implant will become loose.” Ex. I to Mooney Decl. (Doc. 31) at
     167.
41
     Ex. D to Mooney Decl. (Doc 31) at 130.
42
     Pls.’ Resp. to Statement of Facts (Doc 38) ¶ 10; see also Ex. E to Mooney Decl. (Doc. 31) at 148.
43
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 10.
44
     Id.

                                                            5
                 Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 6 of 16




Specifically, the IFU warned of the risks of osteolysis and component fracture.45 The IFU warned

of the possibility of “[p]articulate generation leading to increased wear rates necessitating early

revision . . . .”46 The IFU also contained post-operative precautions, including the following:

           The patient must be advised of the limitations of the reconstruction and the need
           for protection of the prosthesis from full weight bearing until adequate fixation and
           healing have occurred. Excess activity and trauma affecting the joint replacement
           have been implicated with failure of the reconstruction by loosening, fracture
           and/or wear of the prosthetic components. Loosening of the components can result
           in increased production of wear particles, as well as damage to the bone, making
           successful revision surgery more difficult.47

Dr. Ball indicates that he has never read the IFU.48 However, Dr. McMillin (Plaintiffs’ expert),

Dr. Edwards (Wright’s expert), and Dr. Ball all indicate that osteolysis is a risk generally known

to orthopedists.49

           A Wright representative attended Mr. Kendrick’s initial surgery.50 That representative

never pointed out the IFU to Dr. Ball, nor did the representative verbally convey any risks to Dr.

Ball.51 Dr. Ball “placed no restrictions or limitations on Mr. Kendrick’s activities.”52




45
     Ex. E to Mooney Decl. (Doc. 31) at 148–49.
46
     Pls.’ Resp. to Statement of Facts (Doc. 38) ¶ 10.
47
     Ex. I to Mooney Decl. (Doc. 31) at 148; Pls.’ Br. in Opp’n to Def.’s Mot. for Summ. J. (Doc. 37) at 5. Wright
     presents expert testimony contending that Wright’s warnings complied with FDA regulations and were otherwise
     adequate. Ex. B to Mooney Decl. (Doc. 31) at 60; Ex. D to Mooney Decl. (Doc. 31) at 134. Dr. McMillin does
     not contest the adequacy of Wright’s warnings. Ex. I to Mooney Decl. (Doc. 31) at 195.
48
     Ex. I to Mooney Decl. (Doc. 31) at 170.
49
     See Ex. J to Mooney Decl. (Doc.31) at 198 (admitting that “every orthopedist knows or should know” that
     osteolysis is a risk in every total knee replacement); Ex. D to Mooney Decl. (Doc 31) at 135 (“All of the risks
     described in the package insert are well known and well understood in the general orthopedic community.”); Ex. I
     to Mooney Decl. (Doc. 31) at 167–68 (adopting the statement that Dr. Ball was aware of the risk of osteolysis
     associated with knee implants before Mr. Kendrick’s 2011 surgery and admitting that the risk was generally known
     in the orthopedic community).
50
     Pls.’ Br. in Opp’n to Def.’s Mot. for Summ. J. (Doc. 37) at 4.
51
     Id. at 4–5.
52
     Id. at 5.

                                                            6
            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 7 of 16




                                                   II. Discussion

           A court shall grant summary judgment when there is no genuine dispute as to any material

fact and the moving party is entitled to judgment as a matter of law. 53 The moving party has the

burden to show that (1) there is an absence of a genuine dispute of material fact on at least one

essential element of the nonmoving party’s case and (2) the absence means that a rational juror

could not possibly find for the nonmoving party on that essential element of the nonmoving party’s

case.54 Conversely, if the nonmoving party can present specific facts by “affidavit, deposition, or

otherwise, showing the existence of a genuine issue for trial,” then summary judgment is not

appropriate.55 Importantly, “[t]he mere existence of a factual dispute is insufficient alone to bar

summary judgment.”56 The dispute of fact must be both genuine and material to prevent summary

judgment.57 A genuine dispute of fact exists where a rational juror could decide the particular

question of fact for either party.58 A material dispute of fact exists where the juror’s decision on

the particular question of fact determines the outcome of a potentially dispositive issue under the

substantive law.59


           Strict Liability Claims

           To recover in strict liability under Arkansas law, Mr. Kendrick must show that “(1) he has

sustained damages; (2) that [Wright] was engaged in the business of manufacturing, . . . or

distributing the product; (3) that the product was supplied by [Wright] in a defective condition


53
     Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (citing FED. R. CIV. P. 56).
54
     Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
55
     Grey v. City of Oak Grove, Mo., 396 F.3d 1031, 1034 (8th Cir. 2005).
56
     Holloway v. Pigman, 884 F.2d 365, 366 (8th Cir. 1989) (citation omitted).
57
     Id.
58
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
59
     Id.

                                                           7
             Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 8 of 16




which rendered it unreasonably dangerous; and (4) that the defective condition was a proximate

cause of [Mr. Kendrick’s] damages.”60 “‘Defective condition’ means a condition of a product that

renders it unsafe for reasonably foreseeable use and consumption.”61 Arkansas recognizes three

distinct product defects: manufacturing defects, design defects, and inadequate warnings.62


                    1.       Manufacturing or Design Defect

           “Manufacturing defects involve a configuration of a product that deviates from the

intended design, while design defects involve a design that is executed according to plan but

produces unintended or unwanted results.”63 For purposes of this opinion, the Court assumes that

Mr. Kendrick has presented or identified evidence from which a rational juror could conclude that

he sustained damages and that Wright manufactured the subject Knee System. As a result, the

Court turns to whether Mr. Kendrick presented or identified evidence from which a rational juror

could conclude that the subject Knee System was defectively manufactured or designed.

           It is undisputed that the Knee System failed. But, on its own, that doesn’t get Mr. Kendrick

over the summary judgment hill. The Arkansas Supreme Court has made clear that “neither the

mere fact of an accident, nor the fact that a product was found in a defective condition after an

accident, makes out a case that a product was defective.”64 Something more is necessary. For

example, “facts tending to show that the defect existed before the accident may make out a




60
     West v. Searle & Co., 305 Ark. 33, 37, 806 S.W.2d 608, 610 (1991) (citing Ark. Code Ann. §§ 16-116-101–107).
     As the Court is sitting in diversity jurisdiction, Arkansas substantive law governs this case. Erie R. Co. v. Tompkins,
     304 U.S. 64, 78 (1938).
61
     Ark. Code Ann. § 16-116-202.
62
     Searle, 305 Ark. at 37, 806 S.W.2d at 610.
63
     Simpson v. Wright Medical Group, Inc., No. 5:17-cv-00062-KGB, 2018 WL 1570795, at *9 (citing Linden v. CNH
     America, LLC, 673 F.3d 829, 834 (8th Cir. 2012)).
64
     Pilcher v. Suttle Equip. Co., 365 Ark. 1, 7, 223 S.W.3d 789, 794 (Ark. 2006).

                                                              8
            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 9 of 16




sufficient case.”65 Alternatively, without “direct proof of a specific defect, it is sufficient if a

plaintiff negates other possible causes of failure of the product not attributable to the defendant.”66

           Mr. Kendrick has not presented or identified direct proof of a manufacturing defect.

Indeed, Mr. Kendrick has not even suggested a specific manufacturing defect. On the other hand,

Wright has submitted expert testimony showing that the explanted Knee System conformed to the

Knee System’s design specifications.67 And Mr. Kendrick’s sole expert, Dr. McMillin, testified

that he knows of nothing to indicate that the subject Knee System departed from design

specifications.68

           Mr. Kendrick has not presented or identified direct proof of a design defect. That is not

surprising, given the Knee System at issue appears to have failed only twice in ten years, equating

to a known failure rate of 0.003%. Doctors McMillin and Edwards agree that the subject Knee

System was not defectively designed. Indeed, nowhere in the briefing or record evidence does Mr.

Kendrick or his expert even suggest what the design defect might be.69

           Mr. Kendrick all but conceded the foregoing at the motion hearing.70 That leaves him to

rely on a res-ipsa-loquitur-type argument. But such an argument only works if Mr. Kendrick

offers or points to record evidence that “negates other possible causes of the failure of the product

not attributable to [Wright].”71 He does not do so.


65
     Id.
66
     Id.
67
     Ex. B to Mooney Decl. (Doc. 31) at 75.
68
     Ex. J to Mooney Decl. (Doc. 31) at 200.
69
     At the motion hearing, Mr. Kendrick’s counsel speculated about some potential design defects. April 7, 2021 Hr’g
     Tr. at 39. For instance, Mr. Kendrick’s counsel suggested that perhaps the metal on the device should have been
     thicker. Id. But none of his suggestions appear in or are supported by any record evidence or expert report.
70
     April 7, 2021 Hr’g Tr. at 44–48.
71
     Madden v. Mercedes-Benz USA, Inc., 2016 Ark. App. 45, at 5, 481 S.W.3d 455, 459 (quoting Higgins v. Gen.
     Motors Corp., 287 Ark. 390, 392, 699 S.W.2d 741, 743 (Ark. 1985)). Mr. Kendrick relies a great deal on Arkansas
     Model Jury Instruction 1016. But the permissible inference discussed therein only applies where “in the normal

                                                          9
            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 10 of 16




           It is undisputed that osteolysis resulted in bone resorption, which left the femoral

component unsupported. Also undisputed is the fact that this lack of support caused the femoral

component to fail. So, what caused Mr. Kendrick’s osteolysis? Wright’s orthopedic expert asserts

that poor cement penetration into Mr. Kendrick’s bone around the implant generated cement

debris. This debris, according to that expert, created polyethylene particles that led to osteolysis.72

Mr. Kendrick has not provided or identified any evidence that could negate this possible cause.

Instead, confronted with these facts, Mr. Kendrick argues, without citation to the record, that a

rational juror “could reasonably infer from the evidence of record that a knee implant which

effectively destroys itself by generating small particles of polyethylene, metal, or cement, is a

defective condition which renders the product ‘unreasonably dangerous.’”73 But there is no record

evidence (in addition to no expert opinion) to lead a rational juror to conclude that the Knee System

“destroy[ed] itself” and set off the speculative chain of events Mr. Kendrick suggests. Mr.

Kendrick simply speculates that, because the femoral component failed, there must have been a

defect. Such speculation falls far short of dispelling other causes not attributable to Wright. No

rational juror could conclude otherwise. The Court therefore grants summary judgment to Wright

on Mr. Kendrick’s design and manufacturing defect claims.74


     course of events no (injury) . . . would have occurred without some defect.” AMI 1016. That’s essentially the
     “negates” test.
72
     Supra notes 38, 39, 40.
73
     Pls.’ Br. in Opp’n to Def.’s Mot. for Summ. J. (Doc. 37) at 4.
74
     Because the Court determines that no rational juror could conclude that the Knee System was defective, the Court
     does not have to address whether the Knee System was unreasonably dangerous. Additionally, the parties have
     not raised this issue. But even if the Court reached that question, it would conclude that no rational juror could
     find that the Knee System was unreasonably dangerous. “For a product to be unreasonably dangerous under
     Arkansas law, the product failure must be an occurrence that the reasonable buyer or user did not contemplate,
     taking into account any special knowledge of the buyer.” Kaplon v. Howmedica, Inc., 83 F.3d 263, 267 (8th Cir.
     1994) (citing Purina Mills, Inc. v. Askins, 317 Ark. 58, 66, 875 S.W.2d 843, 847 (1994) and Berkeley Pump Co. v.
     Reed–Joseph Land Co., 279 Ark. 384, 394, 653 S.W.2d 128, 132–33 (1983)). Dr. Ball testified that he told Mr.
     Kendrick “that there are early failures and that statistically . . . the failure rate is low.” Ex. 4 to Pls.’ Br. in Opp’n
     to Def.’s Mot. for Summ. J. (Doc. 37-4) at 160:3–5. Dr. Ball also agreed with Mr. Kendrick’s counsel that “the
     expectation is that the implant would not be subject to breakage unless it was unsupported.” Id. at 136:1–13. This

                                                              10
            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 11 of 16




                    2.         Warning Defect

           Mr. Kendrick’s defective warning claim cannot survive summary judgment either. As a

general rule, a manufacturer has a duty to warn the ultimate user of the risks of its product.”75 But

this general rule is not without important exceptions. For example, in a case involving prescription

drug products, the Arkansas Supreme Court held that the learned intermediary doctrine is an

exception to this general rule.76 Under that doctrine, “a drug manufacturer may rely on the

prescribing physician to warn the ultimate consumer of the risks of a prescription drug.”77

           The application of the learned intermediary rule to the case at bar is hotly contested. Wright

argues that this doctrine is just as applicable to medical devices and cites non-binding cases for

that proposition.78 Mr. Kendrick disagrees, and argues that the cases are either distinguishable or

not persuasive. Sitting in diversity jurisdiction, the Court must predict whether the Arkansas

Supreme Court would extend this doctrine to a prescription medical device.79 The Court concludes

that the Arkansas Supreme Court would do so.

           The Arkansas Supreme Court’s reasoning in West v. Searle & Company applies with equal

force here. In Searle, the Arkansas Supreme Court emphasized the overarching reason for the

application of the learned intermediary doctrine, namely, the existence of “an independent medical


     testimony shows that Dr. Ball did in fact contemplate the failure that occurred here. In Kaplon, the Eighth Circuit
     came to a similar conclusion. 83 F.3d at 267. There, the evidence showed that a plaintiff’s doctor had seen a
     medical device fail before that same device failed while inside the plaintiff. Id. The plaintiff argued that the doctor
     did not contemplate the device failing as quickly as it did. Id. The doctor did say that he did not anticipate the
     speed with which the device failed. Id. The doctor also testified, however, that “the orthopedic community refers
     to the implant process as a race between implant failure and bone healing. Id. The Eighth Circuit did “not believe
     that a jury could find from this evidence that [the doctor] did not contemplate that the [device] might break within
     seven months under some circumstances, and thus a jury could not find that the [device] was unreasonably
     dangerous.” Id.
75
     Searle, 305 Ark. at 42, 806 S.W.2d at 613.
76
     Id., 806 S.W.2d at 613.
77
     Id., 806 S.W.2d at 613.
78
     Br. in Supp. of Def.’s Mot. for Summ. J. (Doc. 29) at 26.
79
     Williamson v. Hartford Life and Acc. Ins. Co., 716 F.3d 1151, 1154 (8th Cir. 2013).

                                                             11
           Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 12 of 16




decision by the learned intermediary.”80 The court also presented three public policy reasons for

the application of the doctrine: (1) “a physician must prescribe the drug, the patient relies on the

physician’s judgment in selecting the drug, and the patient relies upon the physician’s advice in

using the drug;” (2) “it is virtually impossible in many cases for a manufacturer to directly warn

each patient;” and (3) “imposition of a duty to warn the user directly would interfere with the

relationship between the doctor and the patient.”81 These reasons convinced the court that the

doctrine was appropriate with respect to prescription drugs.82

           The same reasons apply here. First, the Knee System is a prescription device. As the

record shows, Dr. Ball selected the Knee System for Mr. Kendrick’s surgery.83 This selection

constitutes “an independent medical decision by the learned intermediary” that the Knee System

was appropriate.84 Also, Mr. Kendrick relied on that selection. Or, at least, the record does not

show that Mr. Kendrick requested the specific Knee System. Second, this isn’t a situation where

a person goes to a dealership to select a vehicle; Wright does not know ahead of time who the end

consumer will be. This means that it would be difficult, if not “virtually impossible,” for Wright

to have warned Mr. Kendrick prior to his surgery.85 And third, imposing such a duty to warn on

Wright would “interfere with the relationship between [Dr. Ball] and [Mr. Kendrick].”86

           Because the Arkansas Supreme Court would apply the learned intermediary doctrine to the

facts of this case, Mr. Kendrick’s defective warning claim turns (at least in part) on whether Wright



80
     Searle, 305 Ark. at 42, 806 S.W.2d at 613.
81
     Id. at 42, 806 S.W.2d at 613.
82
     Id. at 44., 806 S.W.2d at 614.
83
     Ex. 4 to Pls.’ Br. in Opp’n to Def.’s Mot. for Summ. J. (Doc. 37-4) at 184:1–19.
84
     Searle, 305 Ark. at 42, 806 S.W.2d at 613.
85
     Id., 806 S.W.2d at 613.
86
     Id.

                                                          12
           Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 13 of 16




provided adequate warnings to Dr. Ball.87 Under Arkansas law, Wright had a duty to provide an

adequate warning regarding the risks of the Knee System to Dr. Ball.88

          As set forth in the Background section, the IFU listed component fracture, particulate

generation, and osteolysis as adverse effects. The IFU was available to Dr. Ball; it came in the

Knee System packaging.              Wright’s experts opine that Wright’s IFU complied with FDA

regulations and were adequate to warn of the attendant risks of the Knee System. Dr. McMillin

(Mr. Kendrick’s expert) does not opine on the adequacy of the warnings.                                The learned

intermediary, Dr. Ball, testified that he did not read the IFU but that he was still aware of the

aforementioned risks before Mr. Kendrick’s first surgery. On the record, then, Wright proffers

evidence that the risks that manifested in Mr. Kendrick’s case were warned of in the IFU. That

Dr. Ball did not read the warnings is of no account89 because he knew of these risks and made the

medical decision not to pass that information along to Mr. Kendrick. The Court concludes that

Wright’s warnings to Dr. Ball were adequate. No rational juror could conclude otherwise. The

Court therefore grants summary judgment to Wright on Mr. Kendrick’s defective warnings claim.

          Even if Mr. Kendrick could somehow establish that Wright’s warnings were inadequate,

the Court would still grant summary judgment on this claim because Mr. Kendrick cannot, on this

record, establish proximate cause––a necessary element of any strict liability claim. The Eighth

Circuit, applying Arkansas law, states that “[a] manufacturer’s inadequate warning is not a

proximate cause of a plaintiff’s harm so long as the prescribing physician had independent



87
     See id. at 44, 806 S.W.2d at 615 (reversing summary judgment in favor of pharmaceutical company because the
     warnings the “learned intermediary” relied upon were not properly in the record, which meant the trial court did
     not have any evidence regarding the adequacy of the warnings).
88
     See Boehm v. Eli Lilly & Co., 747 F.3d 501, 503 n.2 (8th Cir.2014) (explaining Arkansas’s learned intermediary
     rule).
89
     To the extent it is of any relevance, it creates causation problems for Mr. Kendrick. If Dr. Ball did not read the
     IFU warnings, then Wright’s alleged omission of a warning could not be the cause of the use of the Knee System.

                                                          13
            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 14 of 16




knowledge of the risk that the inadequate warning should have communicated.”90 As discussed

above, Dr. Ball testified that he never read the IFU and yet was still aware of all of the risks that

Mr. Kendrick ultimately experienced. Additionally, Mr. Kendrick has not come forward with any

additional risks that Dr. Ball should have been made aware of that would have led Dr. Ball or Mr.

Kendrick to decide against the surgery or the use of the Knee System.91 That being the case, a

rational juror could not find (on this record) that any inadequate warnings on Wright’s part could

have proximately caused Mr. Kendrick’s injuries.


           Implied Warranty Claims

           Mr. Kendrick cannot survive summary judgment on his breach-of-warranty claims. In

Higgins v. General Motors Corporation, the Arkansas Supreme Court analyzed a plaintiff’s

breach-of-warranty claim under a strict-liability framework.92 Specifically, the court noted that

breach-of-warranty claims and strict-liability claims require proof that “a defect in the product

existed” and “that such defect was the proximate cause of the injury.”93 In short, the Arkansas

Supreme Court holds that a plaintiff must establish “essentially the same” elements to prevail on

a strict liability claim and a breach-of-warranty claim.94 Because the Court has already concluded

that Mr. Kendrick has not presented or identified any evidence that could lead a rational juror to

conclude that a defect existed, Mr. Kendrick’s breach-of-warranty claims don’t survive summary

judgment.



90
     Fullington v. Pfizer, Inc., 720 F.3d 739, 747 (8th Cir. 2013).
91
     At Mr. Kendrick’s deposition, Wright’s counsel asked Mr. Kendrick, “[a]re there any warnings regarding risks
     associated with the Wright implant that you contend that Wright Medical should have told Dr. Ball but that Wright
     Medical did not.” Ex. K to Mooney Decl. (Doc. 31) at 207. Mr. Kendrick responded, “[n]o sir.” Id.
92
     287 Ark. at 391, 699 S.W.2d at 743.
93
     Id.
94
     Id.

                                                            14
           Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 15 of 16




           Negligence Claims

           Mr. Kendrick alleges that Wright was negligent by “failing to properly inspect and test the

artificial knee components for defects prior to supplying the product for implantation into the body

of Billy Ray Kendrick.”95 To establish negligence under Arkansas law, “the plaintiff must prove

that the defendant owed a duty to the plaintiff, that the defendant breached that duty, and that the

breach was the proximate cause of the plaintiff's injuries.”96

           There’s no record evidence from which a rational juror could find negligence. For starters,

Wright has provided an expert report showing that Wright had a “well-functioning Quality

System,” and that it used “appropriate methods to evaluate the safety and effectiveness of the

device.”97 Wright’s expert also opined that Wright complied with FDA regulations as they relate

to medical device manufacturers.98 Additionally, Wright has also submitted expert testimony that

the manufacture and design of the subject Knee System were not defective. On the other hand,

Mr. Kendrick has presented one expert who largely agrees with Wright’s experts, or at least he

does not genuinely contest their opinions. Mr. Kendrick has put on no other expert testimony or

direct proof that Wright failed to conduct itself as a prudent company would have conducted itself.

In short, Mr. Kendrick has not raised a triable fact with respect to his negligence claims. No

rational juror could find negligence on this evidentiary record. Just as Mr. Kendrick cannot rely

solely on the femoral component’s failure to sustain his strict liability claims, he cannot rely solely

on that failure to establish negligence. It is black letter law in Arkansas that “[t]he mere fact of an




95
     Pls.’ Compl. (Doc. 2) ¶ 14.
96
     Yanmar Co., Ltd. v. Slater, 2012 Ark. 36, at 16, 386 S.W.3d 439, 449.
97
     Ex. C to Mooney Decl. (Doc. 31) at 118.
98
     Id.

                                                         15
            Case 3:19-cv-00014-LPR Document 53 Filed 08/10/21 Page 16 of 16




accident does not give rise to an inference of negligence.”99 The Court therefore grants summary

judgment to Wright on Mr. Kendrick’s negligence claims.

                                                    III. Conclusion

           Defendant’s Motion for Summary Judgment is GRANTED in its entirety.100

           IT IS SO ORDERED this 10th day of August 2021.


                                                                  ________________________________
                                                                  LEE P. RUDOFSKY
                                                                  UNITED STATES DISTRICT JUDGE




99
      Yanmar, 2012 Ark. 36, at 16, 386 S.W.3d 439, 449.
100
      The Court notes that Mr. Kendrick sued John Does 1–5 in addition to Wright. Mr. Kendrick has never named any
      additional defendants. The Court therefore dismisses without prejudice Mr. Kendrick’s claims against the fictitious
      parties. See Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 37–38 (affirming the dismissal of “various
      John Does” because the complaint did not make “allegations specific enough to permit the identity of the part[ies]
      to be ascertained after reasonable discovery”). Ms. Kendrick’s claim is dismissed with prejudice. See supra note
      2 (highlighting the fact that Ms. Kendrick’s claim is entirely derivative of Mr. Kendrick’s claims).

                                                            16
